Stockton, J.
— It is urged that the decree rendered by the district court is invalid, for the reason that there was no sufficient return of the service of the original notice upon defendant. The return does not state the manner of the service, as required by sec. 1723, of the Code. It is the duty of the person serving the notice to set forth, in his return all the acts by him done, in order that the proper *79tribunal may judge of their sufficiency. The law does not permit him to judge of the legality or sufficiency of the service. A return that the notice was served, or even duly served, is insufficient. The manner of service must be shown. The court had no right to proceed against the defendant, unless it properly appeared that she was served with notice of the action. Dills v. Chambers, 2 G. Greene, 479; Perry v. Dover, 12 Pick., 211; Moore v. Miller, Harrison, 233; Converse v. Warren, 4 Iowa, 158.
Judgment reversed.